DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4, 11 and 16 are canceled.  Claim 23 is newly added.  Claims 1-3, 5-10, 12-15 and 17-23 are pending where claims 1, 13 and 15 have been amended.  Claims 15 and 17-22 are withdrawn from consideration and claims 1-3, 5-10, 12-14 and 23 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 112 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 112(a) Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a low-carbon steel with a surface hardness of at least 4.0 GPa Vickers from the composition set forth as steel S4 in the instant specification by adjusting the oxygen content to that of steel S4 in the specification by cooling at a rate of at least 2500 K/s, does not reasonably provide enablement for making a low-carbon steel with a surface hardness of at least 4.0 GPa Vickers from a low-carbon steel of unspecified composition by adjusting the oxygen content to an unspecified amount and cooling at a rate of at least 150 K/s.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a method for making a low-carbon steel with a surface hardness of at least 4.0 GPa Vickers
(2) The state of the prior art
 	The art recognizes the existence of making low-carbon steel with a surface hardness of at least 4.0 GPa Vickers as set forth below in the 35 USC 103 rejection over US 2012/0230800 A1 to Kimura et al
(3) The relative skill of those in the art
	The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize a priori whether a given composition different from that practiced in S4 of the instant specification with a oxygen content different from that practiced in S4 of the instant specification with a cooling rate different from that of S4 in the instant specification would possess the instantly claimed properties.  Instead, one of ordinary skill in the art would need to perform repetitive undue experimentation to determine experimentally what compositions, oxygen content and cooling rates produce the instantly claimed properties.

(5) The breadth of the claims
	Independent claims 1 and 23 are very broad as they do not define the majority of the composition of the steel of the steel of the steel and allow for compositions completely different from that practiced in the instant specification, and allows for cooling rate which are shown in the specification as being too low to produce the instantly claimed properties.

(6) The amount of direction or guidance presented
	The specification only disclose a single example, S4, of a steel with a surface hardness above 4.0 GPa.  Examples S1, S2, and S3 of the instant specification fail to achieve a surface hardness above 4.0 GPa despite having cooling rates within the scope of claim 1 and 23 and steel S2 having oxygen content within that of claims 6 and 13.  The specification presents no further guidance as to steel composition, oxygen content and cooling rate that are effective to produce a surface hardness above 4.0 GPa.

(7) The presence or absence of working examples
	As stated above, the the specification only disclose a single example, S4, of a steel with a surface hardness above 4.0 GPa.  Examples S1, S2, and S3 of the instant specification fail to achieve a surface hardness above 4.0 GPa despite having cooling rates within the scope of claims 4 and 5 and steel S2 having oxygen content within that of claims 6 and 13.  The specification presents no further guidance as to steel composition, oxygen content and cooling rate that are effective to produce a surface hardness above 4.0 GPa.

 (8) The quantity of experimentation necessary
	Since the presence or absence of a surface hardness of at least 4.0 GPa in a steel with a composition, oxygen content and cooling rate substantially different from steel S4 in the instant specification cannot be predicted a priori but must be determined by production and testing of the alloy one of ordinary skill in the art would be burdened with an undue amount of experimentation to create a steel with a composition, oxygen content and cooling rate significantly different from steel S4 of the instant specification while still maintaining a surface hardness of at least 4.0 GPa.

Claim Rejections - 35 USC § 112(a) New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claim 13 recites the limitation “to increase the free oxygen content to greater than 25 ppm.”  This limitation, specifically the range above 50 ppm, is not supported by the instant specification or claims as filed.

Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims are replete with indefinite language.  A non-limiting list of indefinite language is as follows.
The term “low-carbon” in claims 1 and 23 is a relative term which renders the claim indefinite. The term “low-carbon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the carbon content of the steel indefinite which renders the scope of the claims indefinite.
Instant claims 1 recites the limitations “predetermined level” and “predetermined oxygen level,” These limitations are indefinite because there is no indication in the instant specification or claims what these “predetermined” oxygen level actually is.
Instant claims 3 and 23 recites the limitation “martensite-like ferrite (MF).”  The term “martensite-like ferrite” is not a term which is understood by one of ordinary skill in the art as it is not a commonly recognized steel microstructure and is absent from metallurgical references such as the American Society for Metals handbook.  The instant specification merely describes the phase as similar to martensite, but does not describe what differences, if any, exist between martensite and “martensite-like ferrite.”  This renders the nature of the microstructure indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0230800 A1 to Kimura et al in view of “Steel Melt Processing” from the ASM Handbook and “Fundamentals of Solidification” by Stefanescu et al and the evidentiary reference “Conversion between Vickers Hardness Number and SI Units MPa and GPa.”
Regarding claim 1, Kimura et al discloses a steel with an oxygen content of 0.01% or less and a Vickers hardness of Hv 420 or more (Kimura, abstract, para [0044,0064]).  According to the evidentiary reference “Conversion between Vickers Hardness Number and SI Units MPa and GPa,” the instantly claimed Vickers hardness of 4.0 GPa or more corresponds to a Vickers Hv of 407.9.  As such, the hardness of Kimura lies within the instantly claimed surface hardness value of at least 4.0 GPa Vickers.
Kimura does not disclose the steel is initially formed by heating a steel precursor material in a furnace to form molten steel material; increasing the free oxygen content of the molten steel material to a predetermined level; and then solidifying the molten steel material having the predetermined oxygen level to produce a steel structure by cooling the molten steel material at a predetermined cooling rate that is greater than or equal to 150 K/s.
The ASM Handbook discloses that oxygen is added to molten steel as a refining agent prior to solidification (ASM Handbook, page 213, “Degassing”).
Stefanescu discloses that solidifying an alloy at a rate exceeding 100 K/s (overlapping the instantly claimed range of greater than or equal to 150 K/s) can produce a microsegregation-free alloy (Stefanescu, “Rapid Solidification,” pages 79-80).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add oxygen to the molten steel prior to solidification of the steel of Kimura (i.e. heating a steel precursor material in a furnace to form molten steel material; increasing the free oxygen content of the molten steel material to a predetermined level; and then solidifying the molten steel material having the predetermined oxygen level to produce a steel structure by cooling the molten steel material at a cooling rate exceeding 100 K/s s (overlapping the instantly claimed range of greater than or equal to 150 K/s) as suggested by the ASM Handbook and Stefanescu, the motivation for doing so being to have oxygen act as a refining agent (ASM Handbook, page 213, “Degassing”) and to cool at a rate sufficient to produce a microsegregation-free alloy (Stefanescu, “Rapid Solidification,” pages 79-80).
Regarding the overlapping cooling rate, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kimura in view of the ASM Handbook and Stefanescu including the instantly claimed because Kimura in view of the ASM Handbook and Stefanescu discloses the same utility throughout the disclosed ranges.
Regarding the limitation “low-carbon steel” this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, the carbon content of the steel of Kimura can be as low as 0.08 wt% (Kimura, para [0039]) which would appear to fall within the broadest reasonable interpretation of “low-carbon steel” absent a more specific definition in the specification or claims.
Regarding the “predetermined” oxygen level, these limitations are set forth in the above 35 USC 112 rejection.  Regardless the steel of Kimura has a hardness in excess of 420 Hv, within the instantly claimed range of 4.0 GPa Vickers (407.9 Hv), as such the limitation “wherein the predetermined oxygen level and the predetermined cooling rate are effective to produce the low-carbon steel with a surface hardness of at least 4.0 GPa Vickers” appears to be met.
Regarding claim 2, according to the evidentiary reference “Conversion between Vickers Hardness Number and SI Units MPa and GPa,” the instantly claimed Vickers hardness of 4.2 GPa or more corresponds to a Vickers Hv of 428.3.  As such, the hardness of Kimura of 420 Hv or more overlaps the instantly claimed surface hardness value of at least 4.0 GPa Vickers and the examples of Kimura can obtain surface hardness of up to 560 Hv (Kimura, Table 3) lying within the instantly claimed ranges.
Regarding claim 3, this limitation is indefinite as the term “martensite-like ferrite” is not a term which is understood by one of ordinary skill in the art as it is not a commonly recognized steel microstructure and is absent from metallurgical references such as the American Society for Metals handbook.  The microstructure of “martensite-like ferrite” appears to be indistinguishable from martensite, and since the microstructure of Kimura is almost 100 percent martensite (Kimura, para [0060], the microstructure of Kimura allows for small portion of non martensitic structures such as acicular ferrite and appears to read on instant claim 3.
Regarding claims 5, the cooling rate of Stefanescu of exceeding 100 K/s overlaps the instantly claimed range of 550 K/s.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kimura in view of the ASM Handbook and Stefanescu including the instantly claimed because Kimura in view of the ASM Handbook and Stefanescu discloses the same utility throughout the disclosed ranges.
Regarding claim 6, the oxygen content of Kimura is 0.01% or less (Kimura, para [0044]), overlapping the instantly claimed range of 25 to 45 ppm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kimura including the instantly claimed because Kimura discloses the same utility throughout the disclosed ranges.
Regarding claims 7-9, the ASM Handbook discloses that steel may be improved through AOD-refining to decrease the number and size of inclusions to improve ductility and toughness (ASM Handbook, page 211, “Composition and Property Improvement with AOD”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use AOD-refining to reduce the number and size of inclusions in the steel of Kimura to be as small as possible, including within the instantly claimed ranges, the motivation for doing so being to improve ductility and toughness (ASM Handbook, page 211, “Composition and Property Improvement with AOD”).  
Regarding claim 10, the alloy of Kimura may contain Ti (Kimura, para [0047]) which would form multiple-component, Ti-containing oxides in the steel of Kimura.
Regarding claims 12 and 13, the ASM Handbook discloses FeO may be added to the molten steel material (ASM Handbook, pages 206-207, “Refractories”) and the oxygen content of Kimura is 0.01% or less (Kimura, para [0044]), overlapping the instantly claimed range of 25 to 50 ppm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kimura including the instantly claimed because Kimura discloses the same utility throughout the disclosed ranges.
Regarding claim 14, the ASM handbook discloses ferromanganese and ferrosilicon may be added to the molten metal (ASM Handbook, page 207, “Direct Arc Melting”).
Regarding claim 23, instant claim 23 appears to be a combination of instant claims 1, 3, 6 and 9 and is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0230800 A1 to Kimura et al in view of “Steel Melt Processing” from the ASM Handbook and “Fundamentals of Solidification” by Stefanescu et al and the evidentiary reference “Conversion between Vickers Hardness Number and SI Units MPa and GPa” for the reasons set forth above for instant claims 1, 3, 6 and 9.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the terms “low-carbon” and “high-carbon” are metallurgical terms of the art.  This is not found persuasive because applicant makes no attempt at defining the terms “low-carbon” and “high-carbon.” The term “low-carbon” in claims 1 and 23 is a relative term which renders the claim indefinite. The term “low-carbon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the carbon content of the steel indefinite which renders the scope of the claims indefinite.
Applicant argues that the “predetermined oxygen level” is a level sufficient to produce a low-carbon steel with a surface hardness of at least 4.0 GPa.  This is not found persuasive because applicant does  not specify what said “predetermined oxygen level” sufficient to produce a low-carbon steel with a surface hardness of at least 4.0 GPa actually is.
Applicant argues that the term “martensite-like ferrite” is a ferrite reminiscent of martensite.  This is not found persuasive because applicant makes no attempt at explaining how said “martensite-like ferrite” is similar or different from martensite.  It is not clear to one of ordinary skill in the art the properties or structures of the term “martensite-like ferrite.”  For instance, it is not even clear whether said “martensite-like ferrite” has a body-centered cubic or body-centered tetragonal structure, how the structure differs from martensite, or how ferrite is able to be produced at cooling rates that would produce martensite.  The term “martensite-like ferrite” is not found in any other art and is not described by the instant specification.  This renders the properties of the “martensite-like ferrite” indefinite which renders the scope of the claims indefinite.
Applicant argues that the instant claims are enabled because the specification provides guidance regarding the effect of cooling rate on the microstructure and hardness.  This is not found persuasive because the unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize a priori whether a given composition different from that practiced in S4 of the instant specification with a oxygen content different from that practiced in S4 of the instant specification with a cooling rate different from that of S4 in the instant specification would possess the instantly claimed properties.  Instead, one of ordinary skill in the art would need to perform repetitive undue experimentation to determine experimentally what compositions, oxygen content and cooling rates produce the instantly claimed properties.
Applicant argues that the claims have been amended to specify a lower bound of the cooling rate and that the claims remain broad with reference to the composition and oxygen content.  This is not found persuasive because the examples in the instant specification demonstrate that the instantly claimed lower cooling rate limit of 150 K/s is insufficient to produce a steel with a surface hardness of at least 4.0 GPa and it is unclear what compositions, if any, would be able to produce a surface hardness of at least 4.0 GPa with a cooling rate of 150 K/s.
Applicant argues that one of ordinary skill in the art would be able to measure surface hardness.  This is not found persuasive because applicant argues that the instant claims are enabled because the specification provides guidance regarding the effect of cooling rate on the microstructure and hardness.  This is not found persuasive because the unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize a priori whether a given composition different from that practiced in S4 of the instant specification with a oxygen content different from that practiced in S4 of the instant specification with a cooling rate different from that of S4 in the instant specification would possess the instantly claimed properties.  Instead, one of ordinary skill in the art would need to perform repetitive undue experimentation to determine experimentally what compositions, oxygen content and cooling rates produce the instantly claimed properties.
Applicant argues that the instant specification provides numerous examples (S1, S2, S3, S4) for achieving a surface hardness above 4.0 GPa, the claims recite a lower cooling rate, and the only experimentation necessary would be to vary the free oxygen content.  This is not found persuasive because examples S1, S2, and S3, despite having a cooling rate within the instantly claimed range of at least 150 K/s, fail to achieve a surface hardness above 4.0 GPa.  Only S4, with a cooling rate of 2500 K/s achieves a surface hardness above 4.0 GPa. The examples in the instant specification demonstrate that the instantly claimed lower cooling rate limit of 150 K/s is insufficient to produce a steel with a surface hardness of at least 4.0 GPa and it is unclear what compositions, if any, would be able to produce a surface hardness of at least 4.0 GPa with a cooling rate of 150 K/s. Since the presence or absence of a surface hardness of at least 4.0 GPa in a steel with a composition, oxygen content and cooling rate substantially different from steel S4 in the instant specification cannot be predicted a priori but must be determined by production and testing of the alloy one of ordinary skill in the art would be burdened with an undue amount of experimentation to create a steel with a composition, oxygen content and cooling rate significantly different from steel S4 of the instant specification while still maintaining a surface hardness of at least 4.0 GPa.
Applicant argues that Kimura recites what appears to be a bulk hardness and not a surface hardness.  This is not found persuasive because the hardness recited in Kimura is the hardness of the entire alloy, including the surface.  Applicant has provided no evidence or reasoning as to why the surface hardness of Kimura would be substantially less than the hardness recited in Kimura.
Applicant argues that Kimura recites quenching and tempering and thus does not recite a “predetermined oxygen level and [a] predetermine cooling rate are effective to produce [a] low-carbon steel with a surface hardness of at least 4.0 GPa.”  This is not found persuasive because the instant claims recite the transitional phrase “comprising.” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03 [R-9].  Thus the additional steps of quenching and tempering are not excluded by the instant claims and the oxygen level and cooling rate are effective to produce a low-carbon steel with a surface hardness of at least 4.0 GPa, even if Kimura recites additional processing.
Applicant argues that Kimura does not recite the newly amended limitation of a cooling rate greater than or equal to 150 K/s.  “Fundamentals of Solidification” by Stefanescu et al has been applied to address said amended limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738